Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 9, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (2860425).
     Jackson shows  An article of footwear comprising:
an upper including a one-piece (see figures 1, 2, and 4), unitary unit that has a forefoot region, a midfoot region, a heel region, and an ankle opening;
wherein the forefoot region of the unit has a toe box region (13) and a vamp region (1) contiguous with the toe box region, the vamp region extends from the forefoot region to the ankle opening in the midfoot region, the toe box region has a first thickness (see figure 4), and the vamp region has a second thickness less than the first thickness with a step change (see figures 1, 2, and 4 at number 31) from the first thickness to the second thickness at a boundary between the vamp region and the toe box region that extends around the forefoot region of the unit from a medial side of the unit to a lateral side of the unit (see figures 1, 2, and 4) as claimed.
In reference to claim 4, Jackson shows a tongue (15) at the ankle opening.
In reference to claim 6, see column 2 lines 56-62.
In reference to claim 9, Jackson shows an outer unit (shown in the figures) and an inner unit (an inner shoe (see column 1 lines 53-59 and column 2 lines 60-70).
In reference to claims 14 and 15, Jackson shows a sole (10) with sidewalls (the side edges of 10).
Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohnsack (2017/0238659).
     Bohnsack shows An article of footwear comprising:
an upper (20) including a one-piece, unitary unit that has a forefoot region, a midfoot region, a heel region, and an ankle opening;
wherein the forefoot region of the unit has a toe box region (35) and a vamp region (20) contiguous with the toe box region, the vamp region extends from the forefoot region to the ankle opening in the midfoot region, the toe box region has a first thickness (see figures 1, 3 and 9), and the vamp region has a second thickness less than the first thickness with a step change (see figures 1, 3 and 9) from the first thickness to the second thickness at a boundary between the vamp region and the toe box region that extends around the forefoot region of the unit from a medial side of the unit to a lateral side of the unit (see figures 1, 3 and 9) as claimed.
In reference to claim 3, see figures 1, 3, and 9 and paragraph [0040].
In reference to claim 6, see paragraph [0032], the last sentence.
In reference to claim 7, see paragraph [0057].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dojan (2013/0219749) in view of either Jackson (2860425) or Bohnsack (2017/0238659).
     Dojan shows An article of footwear (see figures 1 and 2) comprising:
an upper (15) including a one-piece, unitary unit that has a forefoot region, a midfoot region, a heel region, and an ankle opening (see figures 1 and 2);
wherein the forefoot region of the unit has a toe box region (at 30) and a vamp region (shown rear of 30) contiguous with the toe box region, the vamp region extends from the forefoot region to the ankle opening in the midfoot region, the toe box region has a first thickness and the vamp region has a second thickness substantially as claimed except the second thickness being less than the first thickness with a step change from the first thickness to the second thickness at a boundary between the vamp region and the toe box region that extends around the forefoot region of the unit from a medial side of the unit to a lateral side of the unit.  Either Jackson or Bohnsack teaches forming a toe box (13 or 35) with a first thickness which is greater than a thickness of a vamp at a step change between the two thicknesses (as discussed above).  It would have been obvious to provide a thicker toe box as taught by either Jackson or Bohnsack in the footwear of Dojan to increase toe durability and rigidity.
In reference to claim 4, see 35, figure 2.
In reference to claim 5, see 34.
In reference to claim 6, Dojan teaches the use of many materials and Heckman teaches the use of rubber materials (see column 1 lines 1-3, line 55, column 2 lines 1, 2, 9, and 18). It would have been obvious to use rubber materials as taught by either Jackson or Bohnsack for the layers of the upper in Dojan to provide a durable, water resistant footwear.
In reference to claims 7 and 9, Dojan shows an inner textile layer (42) which is bonded or not secured (see paragraph [0035]) to outer layer (41).
In reference to claim 8, Dojan teaches the use of many conventional materials. Jackson or Bohnsack teaches the use of rubber materials for the outer layer (see above). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use rubber and textile materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In reference to claim 10, Dojan shows a sock configuration (38) which is not described as being secured (see paragraph [0049]) and therefore it considered to be unsecured or at least it would have been obvious to form the sock configuration as unsecured as is well known and conventional for comfort bootie linings in footwear.
In reference to claim 11, see 43.
In reference to claim 13, Dojan shows an outer layer (41), an inner layer (42), and an inner sock (38).
In reference to claim 14, Dojan shows a sole (22) with a sidewall (shown at the front in figure 1) and the toe box (30) is shown between the sidewall and the vamp (shown around opening at 44).
In reference to claims 1 and 15 and the use of the term “one-piece”, the footwear is considered to be formed with elements as “one-piece” inasmuch as applicant has defined and shown such.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
In response to applicants’ arguments directed towards the large apertures on the medial and lateral sides of Dojan, the claims do not preclude such, the sides of Dojan does have a thickness extending from the toe to the ankle opening.  There is nothing in the claims that prevent an aperture and it is noted that applicant actually has claims requiring openings (i.e. claim 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732